Case 2:12-cv-09569-JAK-GJS Document 159 Filed 04/15/21 Page 1 of 1 Page ID #:5542


  1
  2
  3                                                        JS-6
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11     JOSEPH CARL STANLEY,                    Case No. 2:12-cv-09569-JAK (GJS)
 12                  Petitioner
 13            v.                                JUDGMENT
 14     LEROY D. BACA,
 15                  Respondent.
 16
 17
 18          Pursuant to the Court’s Order Accepting Findings and Recommendations of
 19    United States Magistrate Judge,
 20
 21          IT IS ADJUDGED THAT this action is dismissed with prejudice.
 22
 23    DATE: ____________________
              April 14, 2021
 24                                       __________________________________
                                          JOHN A. KRONSTADT
 25                                       UNITED STATES DISTRICT JUDGE
 26
 27
 28
